DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 12/23/2021, by adding the limitation “wherein the transmission frequency model uses ionospheric data measured by the atmospheric sensor to encode a transmitted data signal” to independent claim 1 and adding similar amendments to independent claims 12 and 22 overcome the rejections set forth in the Final Office Action dated 6/24/2021. Accordingly, the aforementioned rejection has been withdrawn.  	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Schmal on 2/23/2021
[Begin Audit]
In claim 12, line 2, the phrase “the location” has been deleted and the phrase – a location -- has been inserted therefore.
In claim 22 line 2, the phrase “the location” has been deleted and the phrase – a location -- has been inserted therefore.
[End Audit]


Allowable Subject Matter
Claims 1-8, 11-18 and 20-29 are allowed. 
The following is the examiner’s statement of reasons for allowance:  

a first communication node for sending a data transmission as an electromagnetic wave over a data transmission path (FIG. 1 and Par. 20, “the first HF radio station 140 and its associated antenna 141”, note the station 1 is the first communication node transmitting HF radio signals to station 2 150  ), using skywave propagation (Par. 24, “Radio waves may propagate . . .  towards the ionosphere as sky-waves), wherein the data transmission path includes a reflection point where the electromagnetic wave of the data transmission is reflected by the ionosphere (Par. 3, 30, “Radio waves in HF band may be used for long distance communication, often by reflecting the transmitted radio waves off the ionosphere”, “a sky wave may be refracted by the ionosphere, for all distances”. Par. 24, The ionosphere may have one or more regions that affect the propagation of HF radio waves including the so-called D region, E region, F1 region and F2 region); a second ommunication node for receiving the data transmission from the first communication node (FIG. 1, “station 2 150 (Receive)”, Par. 20, “receiver at a receiving station. In some cases, a software defined radio 241, 251 may be used to facilitate data communication between the geographic areas 201, 202 by the HF radio communication system”); an atmospheric sensor configured to collect data at the reflection point of the data transmissionother factors in determining a control strategy . . . selecting a band within the HF radio frequency band at which to communicate based on one or more of the above mentioned factors”. Note the solar activity, weather and environmental factors are equivalent to ionospheric data or atmospheric data. Further note that the HF radio frequency is band on one or more of the above weather, environmental, solar activity, time of day, and/or other factors. Further since the frequency band is based on the weather, solar activity and other such factors, thus,  a sensor must collect these factors to base the frequency on them).

However, the prior art does not disclose or fairly suggest the detailed specifics of “a sensor configured to collect ionospheric data at the reflection point of the data transmission from the first communication node; a transmission frequency model for determining an optimum working frequency at which to transmit the data transmission over the data transmission path; wherein the transmission frequency model uses the ionospheric data measured by the atmospheric sensor as an input to determine the optimum working frequency; and wherein the transmission frequency model uses ionospheric data measured by the atmospheric sensor to encode a transmitted data signal”, along with other limitations of the independent claims.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	

/FRED A CASCA/               Primary Examiner, Art Unit 2644